DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 03/04/2020, Applicants amended claims 1, 4, 5, 8, 11, 13 and 16, cancelled claims 17-20 and added claims 21-24 in the response filed 07/14/2022.
Claim(s) 1-16 and 21-24 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-16 and 21-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 1, bonding a first package structure to a support substrate through a first bonding structure disposed between the first package structure and the support substrate, wherein the first package structure comprises a first semiconductor die encapsulated by a first insulating encapsulation, and the first bonding structure comprises a plurality of stacked first dielectric layers and a plurality of stacked first conductive features penetrating through the plurality of stacked first dielectric layers; placing the support substrate on a grounded stage such that the first semiconductor die is grounded through the plurality of stacked first conductive features, the support substrate and the grounded stage; after the first semiconductor die is grounded, bonding a second semiconductor die to the first package structure through a second bonding structure between the second semiconductor die and the first package structure, the second bonding structure comprising a plurality of stacked second dielectric layers and a plurality of stacked second conductive features penetrating through the plurality of stacked second dielectric layers; and encapsulating the second semiconductor die with a second insulating encapsulation to form a second package structure over the first package structure..  Claims 2-7 would be allowable, because they depend on allowable claim 1.
Claim 8 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 8, bonding a reconstructed wafer comprising a plurality of bottom tier package structures to a support wafer through a first bonding structure disposed between the -4-Customer No.: 31561 Application No.: 16/882,759 Docket No.: 091894-US-PA reconstructed wafer and the support wafer, wherein each of the plurality of bottom tier package structures respectively comprises a first semiconductor die encapsulated by a first insulating encapsulation, and the first bonding structure comprises a plurality of stacked first dielectric layers and a plurality of stacked first conductive features penetrating through the plurality of stacked first dielectric layers; placing the support wafer on a grounded wafer stage such that the first semiconductor die is grounded through the plurality of stacked first stacked-conductive features, the support wafer and the grounded wafer stage; bonding a plurality of second semiconductor dies to the plurality of bottom tier package structures of the reconstructed wafer through a second bonding structure between the plurality of second semiconductor dies and the reconstructed wafer, the second bonding structure comprising a plurality of stacked second dielectric layers and a plurality of stacked second conductive features penetrating through the plurality of stacked second dielectric layers; and encapsulating the plurality of second semiconductor dies with a second insulating encapsulation to form a plurality of upper tier package structures over the plurality of bottom tier package structures of the reconstructed wafer.  Claims 9-16 would be allowable, because they depend on allowable claim 8.
Claim 21 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 21, bonding a first package structure to a support substrate through a first bonding structure, wherein the first package structure comprises a first semiconductor die encapsulated by a first insulating encapsulation, and the first bonding structure comprises a plurality stacked first dielectric layers and a plurality of stacked first conductive features penetrating through the plurality of stacked first dielectric layers; electrically grounding the support substrate such that the first semiconductor die is electrically grounded through the plurality of stacked first conductive features and the support substrate; after the first semiconductor die is grounded, bonding a second semiconductor die to the first package structure through a second bonding structure, the second bonding structure comprising a plurality of stacked second dielectric layers and a plurality of stacked second conductive features penetrating through the plurality of stacked second dielectric layers; and encapsulating the second semiconductor die with a second insulating encapsulation to form a second package structure over the first package structure..  Claims 22-24 would be allowable, because they depend on allowable claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895


/KYOUNG LEE/Primary Examiner, Art Unit 2895